7 So. 3d 598 (2009)
Rogelio MALEK, et al., Appellants,
v.
George BRIGHT, et al., Appellees.
No. 3D07-2009.
District Court of Appeal of Florida, Third District.
March 25, 2009.
Rehearing Denied May 4, 2009.
Arthur J. Morburger, Miami, for appellants.
Howard S. Grossman, Boca Raton, for appellees.
Before COPE, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
Upon further review of the jurisdictional questions promulgated by this Court to the parties sua sponte in this case, we treat the appeal in this case as one taken from nonfinal orders which determine the right to immediate possession of property under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii). See Greene v. Borsky, 961 So. 2d 1057, 1058 (Fla. 4th DCA 2007) (stating that a sum of money is property to which Rule 9.130(a)(3)(C)(ii) applies). We affirm the orders under review.